Order entered September 17, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00896-CV

                     IN RE ASSOCIATED TRUSS COMPANY, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-06332-A

                                             ORDER
       Before the Court is relator’s petition for writ of mandamus. We request that the real

parties in interest and respondent file their responses, if any, to the petition by October 5, 2018.


                                                        /s/   ADA BROWN
                                                              JUSTICE